               Case 2:21-mj-03564-DUTY Document 3 Filed 08/02/21 Page 1 of 1 Page ID #:3

 AO 442 (Rev. I I/I f) Arrest Wazrant
                                                                                                              ILtD

                                            UNITED STATES DISTRICT COURT
                                                                                              ~~~~ ~S~~i ~2 ~~ ~~: ~.,
                                                                  for the

                                                                District of     Arizona          ;},1~'`'~t Ir'SL u~t`j
                                                                                                                     5 ~ ~'
                                                                                                                         CIF~ (;
                                                                                                                              ~ F~~~ji
                                                                                                                                  i~ `
                                                                                                         1,~~ ~!~lGF~.ES
                       United States of America                                                                                    - -
                                  v.
                                                                              Case No.       20-9254-002 MJ



                       Terra Gene "Yaya" Webster
                               Defendant
                                                                                               ~ 1~J d ~                                       a~ ;.


                                                       ARREST WARRANT
 To:       Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without                                               delay
(                            Terra Gene "Yaya" Webster
 Home ojperson to be arrested)

 who is accused of an offense or violation based on the following document filed with the court:

 ❑ Indictment                ❑Superseding Indictment        ❑ Information       ❑Superseding Information                 ~ Co plaint
 ❑ Probation Violation Petition              ❑Supervised Release Violation Petition       ❑Violation Notice ❑Ord r of the Court

 This offense is briefly described as follows:
 18 U.S.C. §§ 1591(a), 1591(b)(1) and 2423(a)




 Date:          09/15/2020
                                                                                           Issuing officer's signature


 City and state:         Phoenix, Arizona          _ _ _ ___                    United States Magistrate Judge Eileen S.                 ett
                                                                                             Primed name and title


                                                                 Return

           This warrant was received on (dare)                   ____ ,and the person was arrested on (dare) _ _ __                      _____
 at (city end state)



 Date:
                                                                                          Arresting officer's signature



                                                                                             Printed name and title                  ~
